Citation Nr: 0317349	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-40 081	)	DATE
	)
	)  
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from November 1953 to 
September 1957.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

This issue was remanded in September 1997 for further 
development and was returned to the Board.  By decision of 
the Board in June 1999, service connection for asbestos-
related lung disease was denied.  This decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) and in March 2001, The Court issued an Order vacating 
the Board decision and remanding the matter for 
readjudication.  Thereafter, in May 2002, additional 
development was undertaken by the Board.  However, in light 
of the veteran's death, as further discussed below, the Board 
no longer has jurisdiction to enter a final appellate 
decision on this issue.

Additionally, it is noted that in June 2003, the veteran's 
widow indicated that she wanted to continue with the 
veteran's claim.  If she desires to enter a claim for accrued 
benefits, or other benefits, that should be addressed at the 
RO. 


FINDING OF FACT

On June 17, 2003, the Board received the veteran's death 
certificate from the veteran's representative that showed 
that the veteran died on May [redacted]

, 2003.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

